Case 1:21-cv-00439-RP Document 1-5 Filed 05/18/21 Page 1 of 38




                   Exhibit C
            Case 1:21-cv-00439-RP Document 1-5 Filed 05/18/21 Page 2 of 38




                         IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

EDWIN EARL GRAYSON and                            §
TYSON LEE GRAYSON                                 §
    Plaintiffs,                                   §
                                                  §           Civil Action No. 1:21-cv-00439
V.                                                §
                                                  §
SKYLARK LOGISTICS, INC.,                          §
SANDEEP SINGH CURRY, and                          §
RAJINDER KAUR LAMEY                               §
     Defendants.                                  §

                             INDEX OF MATTERS BEING FILED

TO:    THE CLERK OF THE WESTERN DISTRICT COURT OF TEXAS, AUSTIN DIVISION

       Defendants, Skylark Logistics, Inc., Sandeep Singh Curry and Rajinder Kaur Lamey,

attach this Index of Matters Being Filed to their Notice of Removal.

       1.       Docket Report/Case History for Cause No. D-1-GN-21-001295 (dated May 18,
                2021);
       2.       Plaintiffs’ Original Petition (filed March 24, 2021);
       3.       Copies of citations issued by Court to Defendants (issued March 26, 2021); and
       4.       Defendants’ Original Answer and Request for Disclosure Subject to Defendants’
                Motion to Transfer Venue (filed May 10, 2021).




                                                -1-
         Case 1:21-cv-00439-RP Document 1-5 Filed 05/18/21 Page 3 of 38




                                                    Respectfully submitted,

                                                    CASTAGNA SCOTT, L.L.P.
                                                    1120 S. Capital of Texas Highway
                                                    Building 2, Suite 270
                                                    Austin, Texas 78746
                                                    512/329-3290
                                                    888/255-0132 fax


                                               By: /s/ Lynn S. Castagna
                                                  Lynn S. Castagna
                                                  State Bar No. 03980520
                                                  Lynn@texasdefense.com
                                                  Chuck Shiver
                                                  State Bar No. 00792832
                                                  Chuck@texasdefense.com

                                                    ATTORNEYS FOR DEFENDANTS



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been served
upon the following person(s), in the manner(s) indicated below:

    VIA FACSIMILE: 713/739-8347                      VIA FACSIMILE: 903/893-5558
    And/or VIA E-SERVICE                             And/or VIA E-SERVICE
    Micky N. Das                                     Christopher Rehmet
    Tyler & Das                                      Tate Rehmet Law Office, P.C.
    1811 Bering Drive, Suite 225                     2902 N. U.S. Highway 75
    Houston, Texas 77057                             Sherman, Texas. 75090

and in accordance with the Federal Rules of Civil Procedure, on the 18th day of May, 2021.



                                                      /s/ Lynn S. Castagna
                                                     Lynn S. Castagna




                                              -2-
                              Case 1:21-cv-00439-RP Document 1-5 Filed 05/18/21 Page 4 of 38
                                                 (https://www.traviscountytx.gov)

District Clerk - AARO - Attorney Access to Records Online

Details
Updated : Tuesday, May 18, 2021 4:35:45 AM

Cause Number                                                                                                        Request Documents (https://www.traviscountytx.gov/district-clerk/r
D-1-GN-21-001295
Style                                                                                                                  New Search (/aaro/)
GRAYSON V SKYLARK ET AL
Filed Date
3/24/2021
Court
250
Type
MOTOR VEHICLE ACCIDENT (GEN LIT )
Case Status
PENDING
Action/Offense
Hearing Date


Attorney                 Type           Party - Full/Business         Party - Person
DAS MICKY N.             PLAINTIFF                                    GRAYSON , TYSON LEE
CASTAGNA LYNN S.         DEFENDANT                                    LAMEY , RAJINDER KAUR
CASTAGNA LYNN S.         DEFENDANT                                    CURRY , SANDEEP SINGH
CASTAGNA LYNN S.         DEFENDANT      SKYLARK LOGISTICS INC
DAS MICKY N.             PLAINTIFF                                    GRAYSON , EDWIN EARL


Date           Court Party Description                                  Category     Pages
5/10/2021      250       DF     ANSWER/RESPONSE                         ANS-RESP 13          Download (/aaro/Default/GetPdf?barCodeId=7594926)
3/26/2021      250       DF     ISS:CITATION                            ISSUANCE 1           Download (/aaro/Default/GetPdf?barCodeId=7530710)
3/26/2021      250       DF     ISS:CITATION                            ISSUANCE 1           Download (/aaro/Default/GetPdf?barCodeId=7530709)
3/26/2021      250       DF     ISS:CITATION                            ISSUANCE 1           Download (/aaro/Default/GetPdf?barCodeId=7530707)
3/24/2021      250       PL     ORIGINAL PETITION/APPLICATION PET-PL                 21      Download (/aaro/Default/GetPdf?barCodeId=7527640)



 Request Documents (https://www.traviscountytx.gov/district-clerk/records-request)

   New Search (/aaro/)




                                                                                                                                       © 2021 Travis County, Texas - All rights reserved.
                         Case 1:21-cv-00439-RP Document 1-5 Filed 05/18/21 Page 5 of 38
                                                                                              3/24/2021 3:23 PM
                                                                                                               Velva L. Price
                                                                                                              District Clerk
                                                                                                              Travis County
                                                          D-1-GN-21-001295
                                                CAUSE NO. _____________                                    D-1-GN-21-001295
                                                                                                            Jessica A. Limon

               EDWIN EARL GRAYSON and                           §               IN THE DISTRICT COURT OF
               TYSON LEE GRAYSON                                §
                    Plaintiffs,                                 §
                                                                §
               v.                                               §                  TRAVIS COUNTY, TEXAS
                                                                §
               SKYLARK LOGISTICS, INC.,                         §
               SANDEEP SINGH CURRY, and                         §
               RAJINDER KAUR LAMEY                              §
                    Defendants.                                 §     250TH
                                                                         ____ JUDICIAL DISTRICT COURT


                                          PLAINTIFFS’ ORIGINAL PETITION

             TO THE HONORABLE JUDGE OF SAID COURT:

                    COME NOW, EDWIN EARL GRAYSON and TYSON LEE GRAYSON (“Plaintiffs”),

             in the above-styled and numbered cause, complaining of SKYLARK LOGISTICS, INC.,

             SANDEEP SINGH CURRY, and RAJINDER KAUR LAMEY (collectively “Defendants”) and

             for cause of action would show the Court the following:

                                                           I.
                                     Discovery Control Plan and Statement of Claim

                    1.       Plaintiffs intend that discovery in this case shall be conducted under Level 3 as set

             forth in TRCP 190.4 and in accordance with and pursuant to any Docket Control Order/Scheduling

             Order which may be issued by this Court and as may be agreed to and/or amended by the parties

             pursuant to TRCP 11 Agreement.

                    2.       Plaintiffs seek damages within the jurisdictional limits of the Court. Per Tex. R.

             Civ. P. 47, the monetary relief sought is over $1,000,000.00.




Copy from re:SearchTX
                              Case 1:21-cv-00439-RP Document 1-5 Filed 05/18/21 Page 6 of 38




                                                                           II.
                                                                         Parties

                         3.           Plaintiff EDWIN EARL GRAYSON (“Edwin Grayson”), is a natural person who

             resides part time in the State of Texas. Edwin is the father of TYSON LEE GRAYSON.

                         4.           Plaintiff TYSON LEE GRAYSON (“Tyson Grayson”) is a natural person who

             resides part time in the State of Texas. Tyson is the son of EDWIN EARL GRAYSON.

                         5.           Defendant SKYLARK LOGISTICS, INC. (“Skylark”), is a nonresident, foreign

             for- profit Canadian corporation having a US DOT No.: 1193154. Skylark operates and does

             business throughout the United States and Canada and has committed a tort in whole or in part in

             this state (Texas) and is therefore doing business in this state pursuant to the provisions of CPRC

             §17.042, in addition to any other acts that may constitute doing business in Texas.                    Defendant

             Skylark does not maintain a place of business in the State of Texas, nor does it have a registered

             agent for service of process in the State of Texas and has therefore designated the Secretary of

             State of Texas as well as the Chairman of the Texas Transportation Commission as its designated

             agent for service of process.                  Service of process for Defendant Skylark is being requested to be

             made on the Secretary of State of Texas, pursuant to the provisions of §17.001 and following of

             the Texas Civil Practice and Remedies Code.                    Skylark has been summoned to appear herein, by

             the clerk of the court serving a copy of this Petition and Citation, by certified mail, return receipt

             requested, on the Texas Secretary of State, as Agent for Service of Process for Skylark at P.O. Box

             12079, Austin, Texas 78711-2079.                     The Secretary of State, as agent for service of process shall

             forward, by registered or certified mail, a copy of this petition and citation to:




             Plaintiffs' Original Petition 3-24-2021.docx
                                                                            2



Copy from re:SearchTX
                              Case 1:21-cv-00439-RP Document 1-5 Filed 05/18/21 Page 7 of 38




                                      President/Director/person in charge; or
                                      Any other person in charge
                                      Skylark Logistics, Inc.
                                      295 Mason Road
                                      Cambridge, ON N3C 2V4
                                      Canada.

                         6.           Defendant SANDEEP SINGH CURRY (“Curry”) is an individual who resides in

             Woodstock, Canada. Said Defendant is a nonresident who was involved in a collision and

             accident that forms the basis of this suit while operating a commercial motor vehicle in the state

             of Texas. Defendant Curry has committed a tort in whole or in part in this state and is therefore

             doing business in this state pursuant to the provisions of CPRC §17.042. Defendant Curry does

             not maintain a residence in the State of Texas, nor does he have a registered agent for service of

             process in the State of Texas. Based on his conduct he has therefore designated the Secretary of

             State of Texas as well as the Chairman of the Texas Transportation Commission as his designated

             agent for service of process.                  Service of process for Defendant Curry is being requested to be

             made on the Secretary of State of Texas, pursuant to the provisions of §17.001 and following of

             the Texas Civil Practice and Remedies Code. Defendant Curry has been summoned to appear

             herein, by the clerk of the court serving a copy of this Petition and Citation, by certified mail,

             return receipt requested, on the Texas Secretary of State, as Agent for Service of Process for

             Defendant Curry at P.O. Box 12079, Austin, Texas 78711-2079. The Secretary of State, as agent

             for service of process shall forward, by registered or certified mail, a copy of this petition and

             citation to:

                                      Sandeep Singh Curry
                                      1156 Caen Ave.
                                      Woodstock, ON N4T 0G3
                                      Canada.



             Plaintiffs' Original Petition 3-24-2021.docx
                                                                           3



Copy from re:SearchTX
                              Case 1:21-cv-00439-RP Document 1-5 Filed 05/18/21 Page 8 of 38




                         7.           Defendant RAJINDER KAUR LAMEY (“Lamey”) is an individual who is

             believed to reside in Woodstock, Canada. Said Defendant is a nonresident who was involved in

             a collision and accident that forms the basis of this suit while operating a commercial motor vehicle

             in the state of Texas. Defendant Lamey has committed a tort in whole or in part in this state and

             is therefore doing business in this state pursuant to the provisions of CPRC §17.042.        Defendant

             Lamey does not maintain a residence in the State of Texas, nor does she have a registered agent

             for service of process in the State of Texas. Based on her conduct she has therefore designated the

             Secretary of State of Texas as well as the Chairman of the Texas Transportation Commission as

             her designated agent for service of process.           Service of process for Defendant Lamey is being

             requested to be made on the Secretary of State of Texas, pursuant to the provisions of §17.001 and

             following of the Texas Civil Practice and Remedies Code.                   Defendant Lamey has been

             summoned to appear herein, by the clerk of the court serving a copy of this Petition and Citation,

             by certified mail, return receipt requested, on the Texas Secretary of State, as Agent for Service of

             Process for Defendant Lamey at P.O. Box 12079, Austin, Texas 78711-2079.               The Secretary of

             State, as agent for service of process shall forward, by registered or certified mail, a copy of this

             petition and citation to:

                                      Rajinder Kaur Lamey
                                      1156 Caen Ave.
                                      Woodstock, ON N4T 0G3
                                      Canada.

                                                                   III.
                                                            Venue/Jurisdiction

                         8.           Venue is proper in Travis County, Texas pursuant to, inter alia CPRC § 15.002,

             because all or a substantial part of the events giving rise to the claim occurred there.



             Plaintiffs' Original Petition 3-24-2021.docx
                                                                     4



Copy from re:SearchTX
                              Case 1:21-cv-00439-RP Document 1-5 Filed 05/18/21 Page 9 of 38




                         9.           As a result of the foregoing, this Court has subject matter jurisdiction over the

             dispute, and venue is proper in Travis County, Texas. The Court additionally has personal

             jurisdiction over the Defendants in this action based on their activities, conduct (including the

             committing of torts) and the transaction of business in the State of Texas.

                                                                     IV.
                                                                 Brief Facts

                         10.          On or about 04/03/2020, at approximately 2345 [11:45 p.m.], Defendant Curry or

             alternatively, Defendant Lamey1 was driving a 2017 Red Freightliner with a corresponding trailer

             (hereinafter the “subject semi-tractor trailer” and/or “CMV”). Defendant Curry or alternatively,

             Defendant Lamey was operating the subject semi-tractor trailer and traveling northbound (believed

             to be in the center lane) on Interstate Highway 35 (“I-35”). Based on investigation to date, the

             semi-tractor trailer was owned by Defendant Skylark.

                         11.          While operating the semi-tractor trailer, Defendant Curry or alternatively,

             Defendant Lamey (believed to be due to fatigue and lack of sleep) began drifting towards the right-

             side of the roadway, eventually crossing into the right-hand lane, then into the right-hand shoulder

             and then off the roadway.

                         12.          Defendant Curry or alternatively, Defendant Lamey then appears to have turned

             sharply towards the left-side of the roadway to compensate for the drifting; his/her

             overcompensation and inappropriately secured cargo, caused the semi-tractor trailer to roll over

             and completely block all lanes of traffic on I-35.

                         13.          Plaintiff Edwin Grayson was driving a 2020 White F Series pickup truck pulling a

             goose neck trailer [2019 Load Trail GH0240122] that had been recently purchased from Reid

                   1
                   Plaintiffs plead against Defendant Curry and Lamey in the alternative due to conflicting reports and evidence
             (including video) as to which defendant was driving the subject semi-tractor trailer at the time of the collision.

             Plaintiffs' Original Petition 3-24-2021.docx
                                                                      5



Copy from re:SearchTX
                            Case 1:21-cv-00439-RP Document 1-5 Filed 05/18/21 Page 10 of 38




             Enterprises, LLC in Leander, Texas. Plaintiff Tyson Grayson was in the front passenger seat.

             The Grayson’s were traveling northbound on Interstate Highway 35 behind Defendant Curry or

             alternatively, Defendant Lamey when, suddenly and immediately, Edwin Grayson was faced with

             the hazard that has been created by Defendant Curry or alternatively, Defendant Lamey.

                         14.          With no options and to avoid striking another vehicle and injuring another person,

             Plaintiff Edwin Grayson chose to apply his brakes and hit the under carriage of the rolled over

             semi-tractor trailer.

                         15.          At all material times, Plaintiff Edwin Grayson was operating his vehicle in a safe

             and lawful manner. However, Defendant Curry or alternatively, Defendant Lamey due to various

             reasons, all of which are below the standard of care for a commercial driver, created a hazard and

             blocked all north bound lanes of traffic on I-35.

                         16.          At all material times, Defendant Curry or alternatively, Defendant Lamey was

             driving and operating the subject semi-tractor trailer for and on behalf of Defendant Skylark. All

             acts and omissions of Defendant Curry or alternatively, Defendant Lamey are specifically

             attributable to Defendant Skylark under the doctrines of respondeat superior and/or principal and

             agent and/or statute and applicable law.

                         17.          As a direct and proximate result of the acts and omissions of the Defendants,

             Plaintiffs have incurred substantial injuries and damages. In fact, both Plaintiffs were transported

             via emergency medical services to Baylor Scott & White Medical Center - Temple following the

             collision. Plaintiffs have incurred, inter alia, loss wages, loss of earning capacity, medical

             expenses, physical pain and mental anguish, disfigurement, and physical and mental impairment.




             Plaintiffs' Original Petition 3-24-2021.docx
                                                                      6



Copy from re:SearchTX
                            Case 1:21-cv-00439-RP Document 1-5 Filed 05/18/21 Page 11 of 38




                                                                      V.
                                             Negligence, Negligence Per Se and Gross Negligence of
                                            Defendants Skylark Logistics, Inc., Sandeep Singh Curry
                                                          and Rajinder Kaur Lamey

                         18.          Defendant Skylark was and at all times material hereto a “motor carrier” and an

             “employer” of drivers of “commercial vehicles” as those terms are used and defined in the Federal

             Motor Carrier Safety Regulations and are subject to such rules and regulations as promulgated and

             codified within 49 C.F.R. Parts 382 et. seq.

                         19.          At all times material hereto, the subject semi-tractor trailer driven by Defendant

             Curry or alternatively, Defendant Lamey for Defendant Skylark was a “commercial motor vehicle”

             under 49 C.F.R. § 390.5.

                         20.          The Federal Regulations cited above are adopted and enforced by the State of

             Texas.

                         21.          At all times material hereto, the subject semi-tractor trailer was owned by or leased

             to Defendant Skylark.

                         22.          At all times material hereto, the subject semi-tractor trailer was operated under the

             motor carrier authority of Defendant Skylark.

                         23.          At all times material hereto, Defendant Skylark had the right to exclusive

             possession, control, and use of the subject semi-tractor trailer.

                         24.          At all times material hereto, Defendant Skylark had complete control over who it

             would allow to operate the subject semi-tractor trailer.

                         25.          At all times material hereto, Defendant Curry or alternatively, Defendant Lamey

             operated the subject semi-tractor trailer with the knowledge, consent, and permission of Defendant

             Skylark.


             Plaintiffs' Original Petition 3-24-2021.docx
                                                                        7



Copy from re:SearchTX
                            Case 1:21-cv-00439-RP Document 1-5 Filed 05/18/21 Page 12 of 38




                         26.          At all times material hereto, Defendant Curry or alternatively, Defendant Lamey

             operated the subject semi-tractor trailer in furtherance of Defendant Skylark=s business and was

             engaged in accomplishing a task for which he/she was employed by Defendant Skylark.

                         27.          At all times relevant hereto, Defendant Skylark had the authority, right, and duty to

             control how Defendant Curry or alternatively, Defendant Lamey performed his/her job.

                         28.          At all times relevant hereto, Defendant Curry or alternatively, Defendant Lamey

             had a duty to exercise reasonable care in the operation of the Skylark semi-tractor trailer.

                         29.          At all times, Defendant Curry or alternatively, Defendant Lamey had a duty to

             operate the Skylark CMV in a careful, prudent, and lawful manner.

                         30.          Defendant Skylark, by and through their employee, agent, and/or servant Defendant

             Curry or alternatively, Defendant Lamey, failed in their duties to exercise the degree of care that

             a reasonably careful person (trucking company) would use to avoid harm to others under

             circumstances similar to those described herein and were thereby negligent, careless, and reckless

             in at least the following respects:

                                      a.           In driving too fast for conditions and circumstances;

                                      b.           In failing to pay attention and/or become distracted while operating
                                                   the subject semi-tractor trailer.

                                      c.           In failing to reduce his/her speed for the driving conditions;

                                      d.           In failing to control his/her speed;

                                      e.           In operating the subject semi-tractor trailer on the roadway when
                                                   conditions required Defendant Curry or alternatively, Defendant
                                                   Lamey to stop operating a commercial vehicle on the roadway;

                                      f.           In failing to maintain control of the subject semi-tractor trailer ;




             Plaintiffs' Original Petition 3-24-2021.docx
                                                                              8



Copy from re:SearchTX
                            Case 1:21-cv-00439-RP Document 1-5 Filed 05/18/21 Page 13 of 38




                                      g.           In allowing the semi-tractor trailer of the Skylark CMV to block the
                                                   roadway, thereby creating a hazardous condition for other motorists,
                                                   including Plaintiffs, on the roadway;

                                      h.           In failing to activate emergency flashers after the semi-tractor trailer
                                                   of the Skylark CMV blocked the roadway of I- 35 ;

                                      i.           In becoming disabled in a traffic lane;

                                      j.           In failing to take evasive measures to avoid the collision;

                                      k.           In driving the subject semi-tractor trailer while fatigued or asleep;

                                      l.           In failing to keep a proper lookout for the safety of the Plaintiffs and
                                                   others utilizing the roadway that would have been maintained by a
                                                   person of ordinary prudence under the same or similar
                                                   circumstances;

                                      m.           In creating a hazardous situation resulting in the subject collision:

                                      n.           In violating applicable provisions of the Federal Regulations, Texas
                                                   Transportation Code and/or other applicable statutes and/or codes;
                                                   and

                                      o.           Such other acts and omissions of negligence as may be shown
                                                   during the discovery and trial of this matter.

                         31.          Each of the above acts and/or omissions, singularly and cumulatively, constitute

             negligence and/or negligence per se and were a proximate cause of the resulting injuries and

             damages sustained by Plaintiffs.

                         32.          Defendant Skylark is vicariously liable for Defendant Curry or alternatively,

             Defendant Lamey’s acts, omissions and conduct with constitute negligence.

                         33.          Independent and in addition to Defendant Skylark=s vicarious liability, Defendant

             Skylark had a duty to exercise reasonable care in hiring, retaining, training, and supervising its

             drivers and other employees, agents and servants, including Defendant Curry or alternatively,

             Defendant Lamey.


             Plaintiffs' Original Petition 3-24-2021.docx
                                                                              9



Copy from re:SearchTX
                            Case 1:21-cv-00439-RP Document 1-5 Filed 05/18/21 Page 14 of 38




                         34.          Independent and in addition to Defendant Skylark=s vicarious liability, Defendant

             Skylark had a duty to exercise reasonable care in entrusting its vehicles and equipment as well as

             any and all equipment under its control and/or authority such as the Skylark CMV to responsible,

             adequately trained, competent and qualified drivers.

                         35.          Defendant Skylark failed to exercise reasonable care in meeting its duties in at least

             but not limited to the following respects:

                                      a.           In permitting Defendant Curry or alternatively, Defendant Lamey to
                                                   operate a commercial motor vehicle when Defendant Curry or
                                                   alternatively, Defendant Lamey was not qualified to do so;

                                      b.           In permitting Defendant Curry or alternatively, Defendant Lamey to
                                                   operate a commercial motor vehicle when Defendant Curry or
                                                   alternatively, Defendant Lamey was fatigued and without sleep;

                                      c.           In failing to adequately train, supervise and monitor Defendant
                                                   Curry or alternatively, Defendant Lamey concerning the safe
                                                   operation of a commercial motor vehicle;

                                      d.           In failing to adequate train, instruct, supervise and monitor
                                                   Defendant Curry or alternatively, Defendant Lamey regarding
                                                   keeping a proper lookout, night-driving, the relationship between
                                                   speed, visibility and reaction time, anticipating hazards, and
                                                   avoiding distractions;

                                      e.           In failing to train, instruct, supervise and monitor Defendant Curry
                                                   or alternatively, Defendant Lamey regarding proper procedures and
                                                   protocols to anticipate and to be followed in the event of an
                                                   emergency;

                                      f.           In failing to train, instruct, supervise and monitor Defendant Curry
                                                   or alternatively, Defendant Lamey regarding proper procedures and
                                                   protocols to anticipate and to be followed in the event that the
                                                   vehicle he/she is operating is stopped or stuck on the traveled portion
                                                   of the roadway or the shoulder of the roadway;

                                      g.           In failing to train, instruct, supervise and monitor Defendant Curry
                                                   or alternatively, Defendant Lamey to make sure he/she was not too
                                                   fatigued or not likely to become too fatigued or ill, to safely operate
                                                   a commercial motor vehicle;

             Plaintiffs' Original Petition 3-24-2021.docx
                                                                             10



Copy from re:SearchTX
                            Case 1:21-cv-00439-RP Document 1-5 Filed 05/18/21 Page 15 of 38




                                      h.           In permitting Defendant Curry or alternatively, Defendant Lamey to
                                                   operate a commercial motor vehicle when he/she was too fatigued
                                                   or ill, or likely to become too fatigued or ill, to safely operate the
                                                   commercial motor vehicle;

                                      i.           In failing to have adequate policies and procedures that would have
                                                   required Defendant Curry or alternatively, Defendant Lamey to take
                                                   reasonable steps to remove the hazardous condition he/she caused
                                                   by blocking one or more lanes of I-35 and then abandoning his/her
                                                   tractor trailer; and

                                      j.           Such other acts and omissions of negligence as may be shown
                                                   during the discovery and trial of this matter

                         36.          Each of the above acts and/or omissions, singularly and cumulatively, constitute

             negligence and/or negligence per se and were a proximate cause of the resulting injuries and

             damages (physical and emotional) sustained by the Plaintiffs.

                         37.          Defendants Skylark and Curry or alternatively, Lamey were negligent per se in

             violating certain Federal Motor Carrier Safety Regulations which were enacted for the benefit of

             Plaintiffs and others using the roadways, including, but not limited to the following:

                                      a.           49 C.F.R. §396.7(a) “A motor vehicle shall not be operated in such
                                                   a condition as to likely cause an accident or a breakdown of the
                                                   vehicle.”

                                      b.           49 C.F.R. §392.6 “No motor carrier shall schedule a run nor permit
                                                   nor require the operation of any commercial motor vehicle between
                                                   points in such period of time as would necessitate the commercial
                                                   motor vehicle being operated at speeds greater than those prescribed
                                                   by the jurisdictions in or through which the commercial motor
                                                   vehicle is being operated.”

                                      c.           49 C.F.R. §392.22 “Hazard warning signal flashers or emergency
                                                   flashers must be activated whenever a commercial motor vehicle is
                                                   stopped upon the traveled portion of a highway or the shoulder of a
                                                   highway for any cause other than necessary traffic stops. . .”
                                                   “Warning devices required by Section 395.95 must be placed by the
                                                   driver whenever a commercial motor vehicle is stopped upon the


             Plaintiffs' Original Petition 3-24-2021.docx
                                                                             11



Copy from re:SearchTX
                            Case 1:21-cv-00439-RP Document 1-5 Filed 05/18/21 Page 16 of 38




                                                   traveled portion or the shoulder of a highway for any cause other
                                                   than necessary traffic stops . . .”;

                                      d.           49 C.F.R. Part 390 pertaining to the safe operation by a motor
                                                   carrier, the training, supervision and duties of motor carriers and
                                                   their employees, and to aiding and abetting violations of the rules
                                                   and regulations;

                                      e.           49 C.F.R. §390.3(e)(1) which requires Defendant Skylark to be
                                                   knowledgeable and comply with all regulations applicable to it and
                                                   requires it to instruct every driver and employee with regard to all
                                                   applicable regulations;

                                      f.           49 C.F.R. §392.2 “Every commercial motor vehicle must be
                                                   operated in accordance with the laws, ordinances, and regulations of
                                                   the jurisdiction in which it is being operated. However, if a
                                                   regulation of the Federal Motor Carrier Safety Administration
                                                   imposes a higher standard of care than that law, ordinance or
                                                   regulation, the Federal Motor Carrier Safety Administration
                                                   regulation must be complied with.”

                                      g.           49 C.F.R. §392.82(a)(1) “No driver shall use a hand-held mobile
                                                   telephone while driving a CMV”; (2) “No motor carrier shall allow
                                                   or require its drivers to use a hand-held mobile telephone while
                                                   driving a CMV”;

                                      h.           49 C.F.R. §391.11 prohibiting a person from driving a commercial
                                                   motor vehicle unless he/she is qualified to drive a commercial motor
                                                   vehicle; and

                                      i.           Such other provisions of 49 C.F.R. Part 390 as may be shown to
                                                   have been violated by the Defendants in the course of discovery and
                                                   the trial of this case.

                         38.          Each of the above acts and/or omissions, singularly and cumulatively, constitute

             negligence and/or negligence per se and were a proximate cause of the resulting injuries and

             damages (physical and emotional) sustained by the Plaintiffs.




             Plaintiffs' Original Petition 3-24-2021.docx
                                                                            12



Copy from re:SearchTX
                            Case 1:21-cv-00439-RP Document 1-5 Filed 05/18/21 Page 17 of 38




                                                                          VI.
                                                        Respondeat Superior, Vicarious Liability,
                                                     Joint Venture, Agency and Borrowed Employee

                         39.          At all relevant times, Defendant Skylark was the owner of or in control of the

             subject semi-tractor trailer and/or maintained control over the subject semi-tractor trailer and/or

             the employer(s) of Defendant Curry or alternatively, Defendant Lamey and/or had the right to

             control Defendant Curry or alternatively, Defendant Lamey and the use of the subject semi-tractor

             trailer. Defendant Curry or alternatively, Defendant Lamey was acting within the course and

             scope of his/her employment and/or agency with Defendant Skylark at the time of the collision in

             question. The subject semi-tractor trailer driven by Defendant Curry or alternatively, Defendant

             Lamey was either owned by or under the care, custody or control of Defendant Skylark.

                         40.          Plaintiffs allege that Defendant Skylark is vicariously liable based on the doctrines

             of Respondeat Superior and/or Joint Venture and/or Agency and/or Borrowed Employee.

             Defendant Skylark are liable to Plaintiffs by virtue of the negligent, negligent per se, and gross

             negligent conduct of its employee/agent/driver, Defendant Curry or alternatively, Defendant

             Lamey, as described above, since such negligence, negligent per se and gross negligence was a

             proximate cause of the collision in question, injuries and damages sustained by Plaintiffs.

                                                                        VII.
                                                                      Damages

                         41.          As a result of the Defendants’ negligence, negligence per se, and gross negligence

             and the occurrence in question, Plaintiff Edwin Earl Grayson has sustained serious personal

             injuries, mental anguish, physical pain and suffering, disfigurement, medical expenses in the past,

             lost wages in the past, and impairment and disability in the past. Plaintiff Edwin Earl Grayson

             respectfully requests the court and jury to determine the amount of loss he has incurred and will


             Plaintiffs' Original Petition 3-24-2021.docx
                                                                          13



Copy from re:SearchTX
                            Case 1:21-cv-00439-RP Document 1-5 Filed 05/18/21 Page 18 of 38




             incur in the future not only from a financial standpoint but also in terms of good health and freedom

             from pain and worry. There are certain elements of damages provided by law that Plaintiff Edwin

             Earl Grayson is entitled to have the jury in this case consider separately to determine the sum of

             money for each element that will fairly and reasonably compensate Plaintiff Edwin Earl Grayson

             for his injuries, damages and losses incurred from the date of the accident in question until the

             time of trial of this case, those elements of damages are as follows:

                                      a.           The physical pain that Plaintiff Edwin Earl Grayson has suffered
                                                   from the date of the occurrence in question up to the time of trial;

                                      b.           The mental anguish that Plaintiff Edwin Earl Grayson has suffered
                                                   from the date of the occurrence in question up to the time of trial;

                                      c.           The amount of reasonable medical expenses necessarily incurred in
                                                   the treatment of Plaintiff Edwin Earl Grayson’s injuries from the
                                                   date of the accident in question up to the time of trial;

                                      d.           The loss and/or reduction of earnings and/or earning capacity
                                                   sustained by Plaintiff Edwin Earl Grayson from the date of the
                                                   occurrence in question up to the time of trial;

                                      e.           The disfigurement which the Plaintiff Edwin Earl Grayson has
                                                   suffered from the date of the occurrence in question up to the time
                                                   of trial; and

                                      f.           The physical impairment which the Plaintiff Edwin Earl Grayson
                                                   has suffered from the date of the occurrence in question up to the
                                                   time of trial.

                         42.          Further, the following are elements of damages to be considered separately which

             Plaintiff Edwin Earl Grayson will sustain in the future beyond the trial that are determined by a

             preponderance of the evidence upon trial of this cause:

                                      a.           The physical pain that Plaintiff Edwin Earl Grayson will suffer in
                                                   the future beyond the time of trial;

                                      b.           The mental anguish that Plaintiff Edwin Earl Grayson will suffer in
                                                   the future beyond the time of trial;

             Plaintiffs' Original Petition 3-24-2021.docx
                                                                            14



Copy from re:SearchTX
                            Case 1:21-cv-00439-RP Document 1-5 Filed 05/18/21 Page 19 of 38




                                      c.           The reasonable value of medical expenses that will necessarily be
                                                   incurred in the treatment of Plaintiff Edwin Earl Grayson’s injuries
                                                   in the future beyond the time of trial;

                                      d.           The loss and/or reduction in Plaintiff Edwin Earl Grayson’s earnings
                                                   or earning capacity in the future caused by the injuries sustained in
                                                   the occurrence in question;

                                      e.           The disfigurement that the Plaintiff Edwin Earl Grayson will suffer
                                                   in the future beyond the time of trial; and

                                      f.           The physical impairment which the Plaintiff Edwin Earl Grayson
                                                   will suffer in the future beyond the time of trial.

                         43.          As a result of the Defendants’ negligence, negligence per se, and gross negligence

             and the occurrence in question, Plaintiff Tyson Lee Grayson has sustained serious personal

             injuries, mental anguish, physical pain and suffering, disfigurement, medical expenses in the past,

             lost wages in the past, and impairment and disability in the past. Plaintiff Tyson Lee Grayson

             respectfully requests the court and jury to determine the amount of loss he has incurred and will

             incur in the future not only from a financial standpoint but also in terms of good health and freedom

             from pain and worry. There are certain elements of damages provided by law that Plaintiff Tyson

             Lee Grayson is entitled to have the jury in this case consider separately to determine the sum of

             money for each element that will fairly and reasonably compensate Plaintiff Tyson Lee Grayson

             for his injuries, damages and losses incurred from the date of the accident in question until the

             time of trial of this case, those elements of damages are as follows:

                                      a.           The physical pain that Plaintiff Tyson Lee Grayson has suffered
                                                   from the date of the occurrence in question up to the time of trial;

                                      b.           The mental anguish that Plaintiff Tyson Lee Grayson has suffered
                                                   from the date of the occurrence in question up to the time of trial;




             Plaintiffs' Original Petition 3-24-2021.docx
                                                                            15



Copy from re:SearchTX
                            Case 1:21-cv-00439-RP Document 1-5 Filed 05/18/21 Page 20 of 38




                                      c.           The amount of reasonable medical expenses necessarily incurred in
                                                   the treatment of Plaintiff Tyson Lee Grayson’s injuries from the date
                                                   of the accident in question up to the time of trial;

                                      d.           The loss and/or reduction of earnings and/or earning capacity
                                                   sustained by Plaintiff Tyson Lee Grayson from the date of the
                                                   occurrence in question up to the time of trial;

                                      e.           The disfigurement which the Plaintiff Tyson Lee Grayson has
                                                   suffered from the date of the occurrence in question up to the time
                                                   of trial; and

                                      f.           The physical impairment which the Plaintiff Tyson Lee Grayson has
                                                   suffered from the date of the occurrence in question up to the time
                                                   of trial.

                         44.          Further, the following are elements of damages to be considered separately which

             Plaintiff Tyson Lee Grayson will sustain in the future beyond the trial that are determined by a

             preponderance of the evidence upon trial of this cause:

                                      a.           The physical pain that Plaintiff Tyson Lee Grayson will suffer in the
                                                   future beyond the time of trial;

                                      b.           The mental anguish that Plaintiff Tyson Lee Grayson will suffer in
                                                   the future beyond the time of trial;

                                      c.           The reasonable value of medical expenses that will necessarily be
                                                   incurred in the treatment of Plaintiff Tyson Lee Grayson’s injuries
                                                   in the future beyond the time of trial;

                                      d.           The loss and/or reduction in Plaintiff Tyson Lee Grayson’s earnings
                                                   or earning capacity in the future caused by the injuries sustained in
                                                   the occurrence in question;

                                      e.           The disfigurement that the Plaintiff Tyson Lee Grayson will suffer
                                                   in the future beyond the time of trial; and

                                      f.           The physical impairment which the Plaintiff Tyson Lee Grayson
                                                   will suffer in the future beyond the time of trial.




             Plaintiffs' Original Petition 3-24-2021.docx
                                                                            16



Copy from re:SearchTX
                            Case 1:21-cv-00439-RP Document 1-5 Filed 05/18/21 Page 21 of 38




                         45.          All of the requested damages are within the jurisdictional limits of this Court and

             were proximately caused by the Defendants’ negligence, negligence per se, gross negligence, acts

             and/or omissions.

                                                                            VIII.
                                                            Gross Negligence / Exemplary Damages

                         46.          Plaintiffs further allege that the Defendants’ acts and/or omissions, as described

             herein, were the result of the Defendants’ heedless and reckless disregard of the rights and welfare

             of the Plaintiffs. The Defendants’ acts and/or omissions, each and independently, involved such

             an entire want of care that when viewed objectively from the standpoint of each of the Defendants

             at the time of occurrence in question, the acts and omissions complained of herein involved an

             extreme degree of risk, considering the probability and magnitude of the potential harm, and of

             which each of the Defendants had actual, subjective awareness of the risk involved, but

             nevertheless proceeded with conscious indifference to the rights, safety, or welfare of the

             Plaintiffs. By reason of each of the Defendants’ acts, conduct and/or omissions which constitute

             gross negligence, Plaintiff hereby seeks recovery of exemplary damages.

                         47.          Plaintiffs seek recovery of exemplary damages against the Defendants in an amount

             that the jury finds to be fair and reasonable under the circumstances so as to be sufficient to punish

             the Defendants and to deter others similarly situated from engaging in such grossly negligent and

             unconscionable conduct.

                                                                           IX.
                                                                    Required Disclosure

                         48.          Pursuant to Texas Rule of Civil Procedure 194(a), each Defendant is required to

             disclose, within thirty (30) days of the filing of the first answer or general appearance (unless a

             different time is set by the parties’ agreement or court order), the information or material described

             Plaintiffs' Original Petition 3-24-2021.docx
                                                                             17



Copy from re:SearchTX
                            Case 1:21-cv-00439-RP Document 1-5 Filed 05/18/21 Page 22 of 38




             in Rule 194.2(b)1-12. Any Defendant that is served or otherwise joined after the filing of the

             first answer must make their initial disclosures within thirty (30) days after being served or joined

             (unless a different time is set by the parties’ agreement or court order).

                                                                     X.
                                                              Rule 193.7 Notice

                         49.          Pursuant to Rule 193.7 of the Texas Rules of Civil Procedure, Plaintiffs hereby give

             actual notice to all Defendants that any and all documents and materials produced in response to

             written discovery may be used as evidence against the party producing the document(s) at any

             pretrial proceeding and/or at the trial of this matter without the necessity of authenticating the

             document and/or materials produced in discovery.

                                                                      XI.
                                                                 Trial by Jury

                         50.          Plaintiffs, pursuant to the provisions of Rule 216 of the Tex. R. Civ. P., hereby

             respectfully request a trial by jury.

                                                                     XII.
                                                                    Prayer

                         WHEREFORE, PREMISES CONSIDERED, Plaintiffs Edwin Earl Grayson and Tyson

             Lee Grayson pray that Defendants Skylark Logistics, Inc., Sandeep Singh Curry, and Rajinder

             Kaur Lamey be cited and required to answer herein according to law, that this cause be set for trial

             before a jury, that Plaintiffs recover judgment, jointly and severally, of and from Defendants for

             their actual and exemplary damages, for all actions pled or allowed under the laws and statutes of

             Texas, together with all costs of suit, prejudgment interest, post-judgment interest, and such other

             and further relief, in law or in equity, at law or by statute, to which Plaintiffs may show themselves

             to be justly entitled.


             Plaintiffs' Original Petition 3-24-2021.docx
                                                                       18



Copy from re:SearchTX
                            Case 1:21-cv-00439-RP Document 1-5 Filed 05/18/21 Page 23 of 38




                                                            Respectfully submitted,
                                                            TYLER & DAS

                                                             /s/ Micky N. Das
                                                            Micky N. Das
                                                            Texas No. 05402300
                                                            1811 Bering Drive, Suite 225
                                                            Houston, Texas 77057
                                                            (713) 739-1900 Telephone
                                                            (713) 739-8347 Facsimile
                                                            mdas@tylerdaslaw.com

                                                            Christopher Rehmet
                                                            Texas Bar No. 24035414
                                                            Tate Rehmet Law Office, P.C.
                                                            2902 N. U.S. Highway 75
                                                            Sherman, Texas 75090
                                                            (903) 892-4440 Telephone
                                                            (903) 893-5558 Facsimile
                                                            Service email: service@tatelawoffices.com

                                                            ATTORNEYS FOR PLAINTIFFS
                                                            EDWIN EARL GRAYSON and
                                                            TYSON LEE GRAYSON




             Plaintiffs' Original Petition 3-24-2021.docx
                                                              19



Copy from re:SearchTX
     Case 1:21-cv-00439-RP Document 1-5 Filed 05/18/21 Page 24 of 38




                                                                     e
                                                                  ic
                                                               Pr
                                                            L.
                                                          a
                                                       lv
                                                   Ve
                                                 k
                                              er
                                           Cl
                                       ct
                                    tri
                                  is
                              .D
                          Co
                       is
                   av
                Tr
             y
          op
       lc
     ia
 fic
 of
Un
     Case 1:21-cv-00439-RP Document 1-5 Filed 05/18/21 Page 25 of 38




                                                                     e
                                                                  ic
                                                               Pr
                                                            L.
                                                          a
                                                       lv
                                                   Ve
                                                 k
                                              er
                                           Cl
                                       ct
                                    tri
                                  is
                              .D
                          Co
                       is
                   av
                Tr
             y
          op
       lc
     ia
 fic
 of
Un
     Case 1:21-cv-00439-RP Document 1-5 Filed 05/18/21 Page 26 of 38




                                                                     e
                                                                  ic
                                                               Pr
                                                            L.
                                                          a
                                                       lv
                                                   Ve
                                                 k
                                              er
                                           Cl
                                       ct
                                    tri
                                  is
                              .D
                          Co
                       is
                   av
                Tr
             y
          op
       lc
     ia
 fic
 of
Un
           Case 1:21-cv-00439-RP Document 1-5 Filed 05/18/21 Page 27 of 38
                                                                                    5/10/2021 7:55 PM
                                                                                                     Velva L. Price
                                                                                                    District Clerk
                                                                                                    Travis County
                                        CAUSE NO. D-1-GN-21-001295                               D-1-GN-21-001295
                                                                                                    Chloe Jimenez

EDWIN EARL GRAYSON and                                        §     IN THE DISTRICT COURT OF
TYSON LEE GRAYSON                                             §
     Plaintiff,                                               §
                                                              §
V.                                                            §     TRAVIS COUNTY, TEXAS
                                                              §
SKYLARK LOGISTICS, INC.,                                      §
SANDEEP SINGH CURRY, and                                      §
RAJINDER KAUR LAMEY                                           §
     Defendants.                                              §     250TH JUDICIAL DISTRICT

     DEFENDANTS SKYLARK LOGISTICS, INC., SANDEEP SINGH CURRY AND
        RAJINDER KAUR LAMEY’S ORIGINAL ANSWER AND REQUEST FOR
     DISCLOSURE SUBJECT TO DEFENDANTS’ MOTION TO TRANSFER VENUE

TO THE HONORABLE COURT:

         COME NOW Defendants Skylark Logistics, Inc., Sandeep Singh Curry and Rajinder

Kaur Lamey and file their Original Answer and Request for Disclosure Subject to Defendants’

Motion to Transfer Venue, and as grounds for such would respectfully show unto the Court as

follows:

                                          I.
                         DEFENDANTS’ MOTION TO TRANSFER VENUE

         1.        Plaintiffs’ cause of action is based on a vehicle accident that occurred on April 3,

2020, in Bruceville-Eddy, McLennan County, Texas. (Exhibit A, Texas Department of

Transportation Crash Report).

         2.        Defendant Skylark Logistics, Inc. is a motor carrier with its principal office in

Canada. See Plaintiffs’ Original Petition, paragraph 5.

         3.        Defendant Sandeep Singh Curry is an individual that at the time of the accident

resided in Canada. See Plaintiffs’ Original Petition, paragraph 6.

         4.        Defendant Rajinder Kaur Lamey is an individual that at the time of the accident


Defs’ Original Answer Subject to Defs’ Motion to Transfer Venue
                                                                                              1 of 7
           Case 1:21-cv-00439-RP Document 1-5 Filed 05/18/21 Page 28 of 38




resided in Canada. See Plaintiffs’ Original Petition, paragraph 6.

                                                II.
                                     ARGUMENTS AND AUTHORITY

         5.        No mandatory venue provision applies in this proceeding and venue is permissive.

TEXAS CIVIL PRACTICE & REMEDIES CODE § 15.002(a) provides:

                   (a)      Except as otherwise provided by this subchapter or Subchapter B
                            or C, all lawsuits shall be brought:

                            (1)       in the county in which all or a substantial part of the events
                                      or omissions giving rise to the claim occurred;

                            (2)       in the county of the defendant’s residence at the time of the
                                      cause of action accrued if defendant is a natural person;

                            (3)       in the county of defendant’s principal office in this state, if
                                      defendant is not a natural person; or

                            (4)       if Subdivisions (1), (2), and (3) do not apply, in the county
                                      in which the plaintiff resided at the time of the accrual of
                                      the cause of action.

         6.        As set forth in the Texas Peace Officer’s Crash Report, Exhibit A, the accident

occurred in McLennan County. As a result, all of the causes of action which form the basis of

Plaintiffs’ lawsuit occurred in McLennan County, Texas. Accordingly, Travis County is an

improper venue. Rather, McLennan County is the only proper venue pursuant to TEXAS CIVIL

PRACTICE & REMEDIES CODE §15.002(a)(1).

         7.        As set forth in Plaintiffs’ Original Petition none of the defendants reside or have a

principal office in Travis County or any other county in Texas.

         8.        In addition, Plaintiff Edwin Earl Grayson has an Oregon driver’s license and

listed his residence in the Texas Peace Officer’s Crash Report as Bend, Oregon.

                                                           III.

         9.        Further, TEXAS CIVIL PRACTICE & REMEDIES CODE §15.002(b) provides:


Defs’ Original Answer Subject to Defs’ Motion to Transfer Venue
                                                                                                   2 of 7
           Case 1:21-cv-00439-RP Document 1-5 Filed 05/18/21 Page 29 of 38




                   (b)      For the convenience of the parties and witnesses and in the interest
                            of justice, a court may transfer an action from a county of proper
                            venue under this subchapter or Subchapter C to any other county
                            of proper venue on motion of a defendant filed and served
                            concurrently with or before the filing of the answer where the court
                            finds:

                            (1)       maintenance of the action in the county of suit would work
                                      an injustice to the movant considering the movant’s
                                      economic and personal hardship;
                            (2)       the balance of interests to all the parties predominates in
                                      favor of the action being brought in the other county; and
                            (3)       the transfer of the action would not work an injustice to any
                                      other party.


         10.       Section 15.002(b) is virtually identical to its federal counter part and when the

legislature adopts a statute with wording substantially similar to a federal statute, it is presumed

that the legislature intended to adopt the federal court’s construction of the statute.                   See

Chiriboga v. State Farm Mut. Auto. Ins., 96 S.W.3d 673, 682 (Tex. App.—Austin 2003, no pet.).

The most important factor the Court considers in determining a non conveniens motion is the

convenience of parties and material witnesses. Dupre v. Spanier Marine Corp., 810 F. Supp.

823, 825 (S.D. Tex. 1993). The Court’s focus is on the convenience of key, non-party witnesses.

Continental Airlines v. American Airlines, 805 F. Supp. 1392, 1396-1397 (S.D. Tex. 1992).

         11.       The accident herein occurred in McLennan County. The law enforcement officers

responding to the accident, who are people with relevant knowledge of the cause of the accident,

the demeanor and statements of all parties and witnesses, and the condition of Plaintiff after the

accident, are from McLennan County. The scene of the accident and any witnesses to the

accident and to the events leading up to and immediately following the accident likely reside in

or immediately around McLennan County.

         12.       The place of the alleged wrong is an important factor in determining whether to


Defs’ Original Answer Subject to Defs’ Motion to Transfer Venue
                                                                                                 3 of 7
           Case 1:21-cv-00439-RP Document 1-5 Filed 05/18/21 Page 30 of 38




transfer a case. See Bevil v. Smith Americas, Inc., 883 F. Supp. 168 (S.D. Tex. 1995); citing

Sanders v. State Street Bank and Trust Co., 813 F. Supp. 529, 536 (S.D. Tex 1993). The

accident forming the basis of this lawsuit occurred in McLennan County, rather than Travis

County, weighing strongly in favor of transfer. See Andrade v. Chojnacki, 934 F. Supp. 817, 833

(S.D. Tex. 1996). The accident scene itself, which plays an important role, is in McLennan

County. The investigating law enforcement officer, who will play an important role, is in

McLennan County. Any witnesses to the accident, who will play an important role, will be in

McLennan in County or in close proximity.

         13.       Once challenged, the plaintiff has the burden to present prima facie proof by

affidavit or other appropriate evidence that venue is maintainable in the county of suit. In re

Missouri Pac. R.R. Co., 998 S.W.2d 212 (Tex. 1999); Wilson v. Texas Parks & Wildlife

Department, 886 S.W.2d 259, 260-61 (Tex. 1994).

                                                    IV.
                                               GENERAL DENIAL

         14.       The TEXAS RULES           OF   CIVIL PROCEDURE and, in particular Rule 92, affords

citizens and corporations of this state certain protections with respect to lawsuits of this type.

Accordingly, Defendants invoke the provisions of that rule and do generally deny the allegations

now made against them by the Plaintiffs and their attorney.

         15.       At any trial of this cause, Defendants will exercise their legal rights in this regard

and require Plaintiffs to carry the burden of proof, which the law imposes upon them to prove

each and every material allegation contained in their pleadings by a preponderance of the

credible evidence.

                                                        V.
                                                     DEFENSES

         16.       Defendants would show that Plaintiffs’ alleged injuries and damages were

Defs’ Original Answer Subject to Defs’ Motion to Transfer Venue
                                                                                                4 of 7
           Case 1:21-cv-00439-RP Document 1-5 Filed 05/18/21 Page 31 of 38




proximately caused by Plaintiff Edwin Earl Grayson’s own negligent conduct, both of omission

and commission, in one or more of the following respects:

         (a)       Failing to timely and properly apply his brakes;
         (b)       Faulty evasive action;
         (c)       Failing to keep a proper lookout;
         (d)       Driving at an excess speed in violation of §545.351 of the TEXAS
                   TRANSPORTATION CODE; and
         (e)       Failing to control his speed.

         Each of these acts and/or omissions, singularly or in combination with the others,

constituted negligence and negligence per se which proximately caused the occurrence made the

basis of Plaintiffs’ action and all damages alleged in this case.

         17.       Defendants would show that Plaintiffs’ damages, if any, were proximately caused

by preexisting or subsequent physical conditions and medical conditions and/or accidents.

         18.       As to medical expenses only the amount actually paid and/or incurred by

Plaintiffs is recoverable by Plaintiffs in this lawsuit. TEX. CIV. PRAC. & REM. CODE SECTION

41.0105. Any amount that is discounted, written off, or adjusted following contribution of a

third party payor (including but not limited to Medicaid, Medicare or by Managed Care

Administrator) is not an amount that is “paid or incurred,” and should not be submitted to the

jury or included in any economic damage award.

         19.       Plaintiffs’ damages with respect to loss of earnings and/or loss of earning

capacity, if any, are limited to a net loss after reduction for income tax payments or unpaid tax

liability pursuant to any federal income tax law as set forth in §18.091 of the TEXAS PRACTICE &

REMEDIES CODE.

         20.       Pleading further, Defendants state that Plaintiffs are not entitled to recover

punitive damages or exemplary damages in any form or fashion in that it would violate

Defendants’ rights under the Constitution of the United States and the Constitution of the State

Defs’ Original Answer Subject to Defs’ Motion to Transfer Venue
                                                                                                5 of 7
           Case 1:21-cv-00439-RP Document 1-5 Filed 05/18/21 Page 32 of 38




of Texas.

         21.       In the alternative, and without waiving the foregoing, Defendants are entitled to

the protections afforded to them under TEXAS PRACTICE & REMEDIES CODE ANN. §41.003 and

§41.033 et. seq.

                                                  VI.
                                        REQUEST FOR DISCLOSURE

         22.       Pursuant to Tex. R. Civ. P. 194, Plaintiffs are hereby requested to disclose within

30 days after service of this Original Answer and Request for Disclosure, the information or

material listed in Rule 194.2, with such information or material to be produced at Castagna Scott

LLP, 1120 S. Capital of Texas Highway, Building 2, Suite 270, Austin, Texas 78746.

                                                       VII.
                                                  JURY DEMAND

         23.       Defendants demand a trial by jury and tender their jury fee.

                                                         VIII.
                                                       PRAYER

         WHEREFORE, PREMISES CONSIDERED, Defendants Skylark Logistics, Inc.,

Sandeep Singh Curry and Rajinder Kaur Lamey pray that their Motion to Transfer Venue is

Granted, that the case is transferred to McLennan County, that upon final hearing hereof that

Plaintiffs take nothing by way of their causes of action against Defendants, that costs of court be

assessed against Plaintiffs, and for such other and further relief to which Defendants may show

themselves justly entitled, either at law or in equity.




Defs’ Original Answer Subject to Defs’ Motion to Transfer Venue
                                                                                             6 of 7
           Case 1:21-cv-00439-RP Document 1-5 Filed 05/18/21 Page 33 of 38




                                                              Respectfully submitted,

                                                              CASTAGNA SCOTT LLP
                                                              1120 S. Capital of Texas Highway
                                                              Building 2, Suite 270
                                                              Austin, Texas 78746
                                                              512/329-3290
                                                              888/255-0132 fax


                                                              By:    /s/ Lynn S. Castagna
                                                                    Lynn S. Castagna
                                                                    State Bar No. 03980520
                                                                    Lynn@texasdefense.com
                                                                    Chuck Shiver
                                                                    State Bar No. 00792832
                                                                    Chuck@texasdefense.com


                                                              ATTORNEYS FOR DEFENDANTS


                                        CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been served
upon the following person(s), in the manner(s) indicated below:

          VIA FACSIMILE: 713/739-8347
          And/or VIA E-SERVICE
          Micky N. Das
          Tyler & Das
          1811 Bering Drive, Suite 225
          Houston, Texas 77057

          VIA FACSIMILE: 903/893-5558
          And/or VIA E-SERVICE
          Christopher Rehmet
          Tate Rehmet Law Office, P.C.
          2902 N. U.S. Highway 75
          Sherman, Texas. 75090

and in accordance with the Texas Rules of Civil Procedure, on the 10th day of May, 2021.


                                                                     /s/ Lynn S. Castagna
                                                                    Lynn S. Castagna

Defs’ Original Answer Subject to Defs’ Motion to Transfer Venue
                                                                                                 7 of 7
Case 1:21-cv-00439-RP Document 1-5 Filed 05/18/21 Page 34 of 38




            EXHIBIT A
                                                 Case 1:21-cv-00439-RP Document 1-5 Filed 05/18/21 Page 35 of 38
        □L�WFATAL
             C"nl'Q«:•ment ;'llld l'<OQT u� OIIL"
                        G!ICMV OSCHOOLBUS                            CJRAILROAO      □ Ml\8        □ SUl'l'LEMENT o�g��& ZONE                       I
                                                                                                                                                      TOlal
                                                                                                                                                                                     I
                                                                                                                                                                                       Tolal
                                                                                                                                                                                                              I
                                                                                                                                                                                                                T•OOT



       .L,,:;.!f.*";.,,.,
                                                                                                                                                    ...n""�"',i..._l _..,_.......__2
                                                                                                                                                                                   _,....
                                                                                                                                                                                      �,..m,�....1__.___.1_4__._c,_�>h_ID
                                                                                                                                                                                                                       _____                                     �
                                                                Tex�s Pei\c:c Officer's Crash Report (Form CR,31/1/'2018}
             . · ·      Mail to: Texas Depnrtment ofTr.msportation, Crash Data and AnalySis, P.O. aol\" 149349, Austin, TX 78714. Questions? CaQ 8441274-7457
                                                                                                                                                                     ·
                                                                     Refar tQ Att;idled Code Sheet for Numtieted Fields
                ,,..,,_

           'Cra&h Date
                                '=These fields are required on all additional sheets. submitted for this crash (ex.: additional vehicles, occupants, injured. etc.).
                                                                              •crasll Time
                                                                                                                                                                       F';l9!?j_01 4
                                                                                                                                                                                     l,)�1U$t
                                                                                                                                                                                                                                                                 -
           CMM/DDIYYYYl 04/Ml?O?O                                           1 (241-lRMMI                                lly
                                                                                                                ?on,1-nrin59
                                                                                           I 2 I 31 4·1 5 ID
                                                                                                          !Caso

           •county
           N�me
                                                                                                                      c
                                                                                                                    rN3ffi!!    BRUCEVILLE-EDDY
                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                      □ Outiid�
                                                                                                                                                                                                                                                        Cifl,l.imit
                          Mclennan
         � Iii !f!)utOplnlorl, dldtlll>cra1lrnm1lllnat !<Wt           lxJY�
                                                                      □  No
                                                                               j ·-•-«1
                                                                                 LatJtu<J&                                                   lt.ono�udei =
                                                                                                                               3 I At 71 R •"""""""1"'>·1                 19171'1?1,:)1�1918


                                                                                                 wlodl
         ,:r; $l.OOOd1mag1toanyonop<1m>n'fl'fl'P4J\V7
                                                                                                31 11' I 31
         9 flOAO ON WIIICHCIIASHO"IJRREO
         <ll •f R<t«;.                  'Hwy.                            R<I\�.                                                                   1;svee1                                                  �SIICl!I
                                      lk                                                                                                                                                                  1Suffix
                                                                                                                       llStreet
                                       : um. $5                       ,i
                                                                     lP3/t                                              Prefi�                     Name INrER$TATE HIGHWAY 35
         � Syi;.
         5
         �
                            IH
                   C10,hO«un<><lona'Prmt•Dri�oo1
             D Roodl'rivats,PIOp,,rt)'IP•rl:ingLol
                                                                I□                   1
                                                                  TO!lllo:i<li $1)1)$<1
                                                                  foll\.Jn& Limit 7,;_
                                                                                              N\JBl,                                 N
                                                                                                                                       I
                                                                                                                         OYes Wotktrs OVet stniet
                                                                                                                      ICoMt.
                                                                                                                   2on• [x!N<> Pr,,..,nt jj!No ��- UAlfl
                                                                                                                                                           I                          :o
                                                                                                                                                                                                                     HWY

            INTERSEa/NG         BOAlJ,   OR  IF CRASH   NOY     11r1ivm1m:noN.          N&ARESTINT/iRSECflNG        ROAD  OR  REFERENCE          MARKtR
         �
         - 1,t.       Yes 1 Rd?.y.
              hit � No 1S    . y$.                   NUm.
                                                           f
                                                     1-tll)',                   l.RUwY,
                                                                                P/lll                Nvm.
                                                                                                         ltllocl\          3Slteet
                                                                                                                          1 Pren•
                                                                                                                                                       :Street
                                                                                                                                                       Nllme
                                                                                                                                                                                                           4Slr"<ll
                                                                                                                                                                                                          1SUffl(
                                                                                                                                                                                             )I
             O!Stmce from Int.
             or Ret. Mallier         1nn                       1�: 3 Oir. lrom Int.
                                                                   or�1.1,1;irmr N
                                                                                                       ReferMce
                                                                                                      I Mallier 3 9
                                                                                                                     1
                                                                                                                                   u-e�1
                                                                                                                               1sDeK                                                    Rl'(
                                                                                                                                                                                       IN\n1l, I I I I I l I
             Un�
             Num. 1
                              !lUnit
                             l ()�$�.
                                                      P•iked 0 Hil•nd
                                                      I
                                                          □              Run        l�p
                                                                                   SUJl"ON               Num. 10llfiPV
                                                                                                        ,�p
                                                                                                                                              N
                                                                                                                                           VI I 11FIUI J IGl LID IR I? 1H 11 I.I 1('"

                                                                                                                                   I   ll
                                                                                                                                                                                     I                                       1 .
                                                      Vdlid"
                                            1
            \·"eh.                               en.                             lleh. fRelGHTLINER                                       .                                     Bod'J                         �
            Ve11r I 21 0 I 117 l�� RED                                           M:il;e                                           \M'eooelLJNKNOWN                           :7
                                                                                                                                                                             SMe     TT                   O�            -..'<1«<1)
                                                                                                                                                                                                                                   "'
            8DUID
            Type         .2
                                           O
                                    WSt>UI!� CD IONum,        LJ\O
                                                                      C9408-68988-70905
                                                                                                              I�          10CDL
                                                                                                                   98 1En11, 98
                                                                                                                                                       11 O!.
                                                                                                                                                       Rest 98               loo
                                                                                                                                                                                a
                                                                                                                                                                         '""�D•••·,·,11n IA I 10 II::; I 1
                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                - 1 IQ 1817
                                                                                                                                                                                                                                       ,
            .\mress (81reet.

        "'
            City. S\ilte. ZIPI 1156 CAEN AW. WOOOSTOCK - N4TOG8


        i �. i., .,,..,,   i.§                                           Name: last. First Middle
                                                                                                                                            �,.,
                                                                                                                                            -�'C
                                                                                                                                                           .a-
                                                                                                                                                            ,., �
                                                                                                                                                           ,"I
                                                                                                                                                                       ..
                                                                                                                                                                    � 8:
                                                                                                                                                                        "'
                                                                                                                                                                       1'I            11:
                                                                                                                                                                                                                  "" a>
                                                                                                                                                                                                                  :,  ;:, ..,    ...                           �g
                                                   Enter     Driver  or  Primal)' Person  for this Unit  on llt$t Gne
                                                                                                                                           ti      .,           .,.
                                                                                                                                                                "'           - o-1 �= �    l      ;;::.,:            a-::s 06
                                                                                                                                                                                                                                           �l
                                                                                                                                                                                 0,


        "" ., E  § !:!$, _.._                                                                                                                      .,.  _..,        �       ,..,c           "' "'"' �l
                                                                                                                                                                                                           . 71
        le a..
                                                                                                                                                            C
                           m<;>
                                                                                                                                                   <C
                                                                                                                                                       .,,,s           00                   .,.., .... Q.
                                                                                                                                                                                                                      ;t,i                                     :<i5
                1      1      1 CURRY,99                                                                                                     B 2 A 1                1 99 1 97 N 96                              96 97 97
       f
        oij
                                                                 SANDEEP SINGH
                  2        2    10 LAMEY, 99                         RAJINDER KAUR                                                          B 32 A               2     1    99               1 97             N       N;)t All!lli�b� • AlwhQI �nd
                                                                                                                                                                                                                     Orug Re$U11��•¢,;rnlf�portcd
                                                                                                                                                                                                                      f<>I Drivtr.'Ptim•�""'3onfor
       C


                                                                                                                                                                                                                                 e.u:hUniL
       i
              1i1J o,wier
              □ Leiffil
                                jName
                                 o-.1111et/Le$$«
                                               SKYLARK LOGISTICSINC, 7295 MABON ROAD, CAMBRlDGE, ONTARIO N3C2\14
                                          & Malll$$
             l'l<>Dfd @Ye$ 0i;..q,rod 26F.III.               Fiil, R4,sp. OLD REPUBLIC INSUAANCE                   rlll-R�
                                                                                                                  1Num. .
             l1n.R•�•-ONt1 01;,i,mpt 1 RffJ). Ti/P&         N311le        COMPANY                                                 T35736C

                                                                                                                                                                                                                             I
                                                      1
             Fin. Rew.                                         27V�ltid1:                                               Z7Whi�I\,                                                                                                Vehide    0\"�5
             Phvn,N�n,. {905) 523-5936                         (l;)M;)g(! R�ti119 1 1 I 2 I - I I F I R 1. I 3 I�m."19eR�ting2 I I 3 I. I                                                           I RI P I • 14                IA�nto1�d @No




             �=;
             lowed IOWl(JNGWRECKERSERVICE                                  rTOciwed 7191 BAGBV, WAJ::Q. Tl< 78712

                                                  IO IO
             8y
             Untt                    nll                                    Hiu�d LP
             Num. 2             ,Desc.
                                                           P�lk<!d
                                                           Vchid�           Run   Srate OR                                                                                        10 1 T 19 1 L IE IC , 4 , 4 1 2 1 2 r 7

                                                                                                                                   r�
                                                                                                                                           VlN 1 1 , F I T1 8 r
                                   U
                                 ,5          1                                                              ,�inT612 729                                              w, 3
                                                                                                                                                                                                          Cl. fir� EMj<OII

           8DVI0
                    121 01210 ,�-:-· WHI
                                                                                  Vet,. Ford
                                                                                  Mak&
                                                                                                                 01.            10COL
                                                                                                                                     Mixic1 FSERIES
                                                                                                                                               110L
                                                                                                                                                                                1�$1'/ie
                                                                                                                                                                                    Bo<t1
                                                                                                                                                                                          TR
                                                                                                                                                                                                         �A�l9
                                                                                                                                                                                                                �
                                                                                                                                                                                                         Nofr�live
                                                                                                                                                                                                                            □
                                                                                                                                                                                                                     i (l)l�it>ill
                                                                                                                                                                                                                   , ched<od;

                                                                                                             111               1eoo.           Re&l 98
         . Type                 l�oR Num. 1972644                                                             Cl3$$98                                                           (IJ\t�D;f•Y,;IQ171J 1 2 1 41'1
                                                101110
1-                                                                                                                                        96                                                                   1191516
                                                                                                                                                                            ID08                             •
::E
                             1
C,         .tttortn(Str8tl,     20838 NE SIERRA DR UNIT 1, BENO, OR 87701
M          Cily. !l't.,n,. ZIP!
":I:


       11� �l... 11
                                                                                                                                                                      ...                                                                                        ,..
r-­
,;:
a,
...
                      <!

                               _..,
                               MO
                                                                          Name; �$t f'i�!. MidOI&
                                                          '"ter Driver or P,im,,y Pi:r�or, f« thi, Unit on first line
                                                                                                                                           �ll-
                                                                                                                                           A-
                                                                                                                                           .q
                                                                                                                                           !JI }l
                                                                                                                                                   .. d�  XI
                                                                                                                                                          ;:,
                                                                                                                                                                31
                                                                                                                                                                ::!
                                                                                                                                                                      &-
                                                                                                                                                                      �
                                                                                                                                                                            tii
                                                                                                                                                                            :I!
                                                                                                                                                                            �        �� o v
                                                                                                                                                                                             "'
                                                                                                                                                                                          I �- v '
                                                                                                                                                                                             .a
                                                                                                                                                                                             ,.. :::i
                                                                                                                                                                                                                  <I; ..,   u.:
                                                                                                                                                                                                                            .'6
                                                                                                                                                                                                                            <«:
                                                                                                                                                                                                                                           "'
                                                                                                                                                                                                                                           �t
                                                                                                                                                                                                                                           :::,
                                                                                                                                                                                                                                                l1i iS§'
                                                                                                                                                                                                                                           "'"' �£
                                                                                                                                                                                                                                                               g'6

                                                                                                                                                                                                                                                              :G.J
0      �
                                                                                                                                                                                                  "l:J:

CN                                    GRAYSON, 96 EDWIN EARL                                                                               B 63 99 1                                 2            97 N 96
0                                                                                                                                                                     1 ·1                                                                 96 97 97
CN
                1      1         1
ii     ii:      2      2        3 GRAYSON,-96                             TYSON LEE                                                        B       33 99 1            1     1            2        97 N              Not ,\pplioble • Ak.:,l\ol 11t,d
                                                                                                                                                                                                                    Oru9 Attul11 �r� o�ly fipoffed
r-­                                                                                                                                                                                                                 /Qr Dtivor,'l>1itn.,,y P,mon for
       t:i

...
c(

                                                                                                                                                                                                                              �hU�lt.
       ;
              @OMet O-.vrterit.ouee
               L- Nam& & Addle�                           !aAN 110LOINGS LLC, 20955 SW GERDA LANE. SHERWOOD, OR 9)'140
                            E<s>ed 126 Fin,
C
              □
                       □ □□ E,emii
w
             Proo!'"' Dll ye,;                                                     Fin. R�P-                                                'Fin.Rfil).
z
z
             1-1p,ll,.>,fo No      1 Re81). Ty-pe                                I t-,bmc    EAN HOLOINGS, ��C                               Ntm,.              116
                                                                        7
0                                                                                                                                                                                                                                         Q Y e�
c(
en           Fill,R�.                                                                                                                                                                                                          v,!\kle
 U)                                                                               17\rotlicte                                    127\.'ehicts                                                                                I rn-emoritd fK)No
             Ph011$ Nl,11'1, (973) 9 21-5500                                      Damag&Rallllg 1 I 1 t 21 • I IF I C 1 •1 7 Da100geRa1mgl1 I
                                                                                                                                                                                     �
 Cl)                                                                                                                                                                              I I               I     I       I. I
 Cl
 111
a.
ll)
             � TOW KING WRECKER SERVICE, 11&1 l!AOBY, WA                                     I��wed 7181 BAGBY, w11co, TX 1011:i
                                                      Case 1:21-cv-00439-RP Document 1-5 Filed 05/18/21 Page 36 of 38
                                                                                                                                                                                                                              _g_ ot .4..
          Law l:1>tor,en181ll �M Yx0Of use ONLY.
          Fom1CR-3 (Rev. 111/2018)
                                                                           c�s�
                                                                          10            ?nn.t1..nnMA
                                                                                                                              l',DOl
                                                                                                                             jCro<hlD
                                                                                                                                                                                         I                               Page

                          Unit Ptsn.                                      T3ki!RTO                                              T3k8RB'I                                       l);lteo10,;:i1h                   Tlll\eofDeatti
                         N\lhl. Noot                                                                                                                                          IMMIOPIYYYVl                        t24HR:MM)

                             1          'J                                                                    AM5RIOAN MEDICAL RE6PONS5                                                                              I    I         I



          IS
              "-Q
              0�
                             1                                                                                AMERICAN MEDICAL RESPONSE                                                                                   I
                                         1                                                                                                                                                                         J                I

                             2          2                                                                     AMERICAN MEOICAL RESPONSE                                                                              I    I         I
          �!§
          �i 2                          1                                                                     AMERICAN MEOICAL RESPONSE                                                                              I    I         I
                                                                                                                                                                                                                     I    I         I


                           , ,.
                   '�i::: Num.   . ..                                                                             Ch311]e
                                                                                                                                                                                                                     l    I
                                                                                                                                                                                                     c,ta!Jon/Rererence Nun,.
                                                                                                                                                                                                                                    I



         :11'!
         �
         g

         ...                            o�nl;:iged /'l'opelt/ O!llet Tllan V!lhi'2;�                                        OWn;�N�mc                                                        OM1SrsAac1r=

                  INTERSTATE METAL GUARD RAILING                                                   81AT60FTEXA8


                 l.m�
                 1-lul'!l.
            C;lrtlefs
                                 1
                                             l]l 10,«)t•
                                                 m.          I□   YAA.NsroAnNG
                                                                  I-IAZAROOUS MAURIAl
                                                               earners
                                                                                          I□    9• CAPACITY
                                                                                                              0\lrn;lfl"?   □
                                                                                                              CMVOillOl:lil\9 �Yes 2&veh.
                                                                                                                               No 1 QDer.     1
                                                                                                                                                   1:ig C�nef
                                                                                                                                                       IOType            1
                                                                                                                                                                                        C�ttW
                                                                                                                                                                                        1DNun1.    01193154
                                                                                                                                                                                                        eh. 9
                                                                                                                                                                                                   1:i�


                                                                                           □□
            Com.Name SK\'l.ARK LOGl&'l'ICS INC                 Pnn13FY /l,d<lr. 7295 MASON ROAO, C:AM8f<IOOE, NA NJC:W
         Z! 31 Bus           1lllJK"vn>                     tfazM;,1     Ye& 321-13::11131                                               1321-la?Mat         H3?M3t                             33 Cargo
                        0 QGVWRJ 151010101 �Ro!omd No j,Cl:issNum. IDNum.1 I If I I I Cl:ISSNIJlll. IDNUm.l I II I I I !,o(fy"fypo 3
                                                                                                    HazMal
         6 'l'JPG
                                               □                                                                                              ,□
            Unit
            Num.
                                  l'tGVW
                              [jGV'liR I
                                                             134Tdr.
                                                   I 1 I I T".IP"                  l�
                                                                                      M'IOioabllfl\l l::JYCS Uriit
                                                                                    o..-..11"?           No INum.    □                f<Gv-W

                                                                                                                           1:ntelJJIOdal
                                                                                                                                              □
                                                                                                                                         $tiJ>llffl9           IV
                                                                                                                                                                         :IA T11t.
                                                                                                                                                                                            ,
                                                                                                                                                                                              C�f; °"'®.'inO OVei;
                                                                                                                                                                                              -·
                                                                                                                                                                                               TQl:11 Num.
                                                                                                                                                                                                                 No           □
            Silq�ntt            1                                    135Seq.3,
            01 Eventr.· 35 Ssq.          18 35SCll-l                                             j35soo.4                   Con!:lin<r P<,m,l                       I I      I I I I           f\Xles:
                                                                                 ,                    ..                   ,oni       @...�, �,..                        OM �OOIIW�Y i:.:ononiQns
                 Vnlil             Clll'IIJlbuliR�      M3Y �.;1 COAU1b.               Colllllbutm{l             !dai ��.- cont@.          38          39         40          41       42           43         44
                                                                                                                                                     Ll!ll\l    Entenll9 Roa<1vta1 ROOIIWilY Surface         Tt.Jffic
         Se
                                                                                                                                       Weatner
                   1                        20           19                               40                                             <Alnd.      Corn!.      Roods                   r�
                                                                                                                                                                                   Alignnl(!I\( C1:mdi�on conttol
         it§                 2              20                                 19        40                                                        1            3             98          4         3          2              17


                                                                                                                                              I
                                                      l!IV0Slig;itofs N3ffil\N<l Olliniono1Wh�I tbPpel\i;d                      1:"\llc.l1e                     Fiet<I Diigr>m • IIIQ1 to S,;,le
                                                             IA!t.lch .a.dc!ilionul Sheet& ifNt00SS31YI                          North



                      See Attached

                                                                                                                                                                          I        I
                                                                                                                                                                          I        I
                                                                                                                                    �                                     I        I
                                                                                                                                                                          I        I
                                                                                                                                                                          I        I
                                                                                                                                                                          I        I
        �

 1-
        I"                                                                                                                          X"' IMPACT                      �


                                                                                                                                                                          'o'
 ::E    @                                                                                                                                                           • I I
 C,
        t                                                                                                                                                                I l I
 M                                                                                                                                                                       I    I
 ":I:   j::
 r-­    �                                                                                                                                                                I    I
 ,;:                                                                                                                                                                     I    I
 ...
 a,
 0
        �                                                                                                                                                                I
                                                                                                                                                                         I
                                                                                                                                                                              I
                                                                                                                                                                             .J
 CN                                                                                                                                                                      I
 0                                                                                                                                                                            I
 CN                                                                                                                                                                      I    I
 ii                                                                                                                                                                      I    I
c(                                                                                                                                                                       I
...
                                                                                                                                                                              I
r-­                                                                                                                                                                      I    I              NB IH 35 MM 319
                                                                                                                                                                         I    I


C
w
z
z
                                                                                                                     I                                  I
c(           r;nie NOtjfied                   How                                                       Repcn D3te
0                           1 ::> 1 3rd I F, ! Nolifloo DISPATCH
        � !2.4HR:MM>                                                          Tim� .vMeO
en                                                                            (24HRMM> I ?. I � l 4 I 7 IMM.'OD!YYVY)                                                              04/04/2020
 U)
 Cl)    ; invest �Yes Investigator                                                                                                                                                     10
 Cl         Comp:         NO Name IPdnte<II Martinez, J                                                                                                                                Num. 894
        m
 111
a.
ll)     i!:   2�J,.                                         e
                                                                               I
                    1 T IX 1 1 I 5 I 5 I 2 I 6 I O I O •Ag ney BRUCEVILLE·EDDY POLICE DEPARTMENT
                                                                                                                                                                                       sennw J
                                                                                                                                                                                       ReQlon/OA        I        I              I
                               Case 1:21-cv-00439-RP Document 1-5 Filed 05/18/21 Page 37 of 38
                                                                      CRASH NARRATIVE
              CASE NUMBEJ:l:2004-00053                            OFFICER NAME: M11r1inez. J              NEAREST CIT\':       S1tUC6VlLl.,£.aJl)V
           CRASH DATEffIME:4/l/2020 11 :4s:41 PM                      · COUNTY; M,;,l-�•11111

        On 04/03/2020 at approximately 11 ;45 PM, Unit #1 was traveling northbound in the center of Interstate Highway 35 near mile marker
        319 Bwceville, TX 76630. At this time Unit #1 began drifting towards the right,slde of the roadway, eventually crossing into the
        right-hand·rane then Into the right-hand shoulder .:ll'.ld then off the roadway. Unit #1 then sharply turned towards the left-side of the
        roadway causing Unit #1 to roll over. Immediately foltowlng the roll over of Unit #1, Unit #2 while also traveling northbound, c,ashed
        d irectly into the rolled over Unit #1, Unit #1 had extensive trailer damage, passenger side vehicle with no airbag deployment and
        caused significant damages to the guard railing of the Interstate. Unit #2 had ex1ensive front and damages and had full airbag
        deployment from the crash. Both occupants to Unit #1 and Unit #2 were transported to the hospital by emergency medical
        services. Both Unit #1 and Unit #2 were towed by ,:ow King in Waco ':fX.




1-
::E
C,
M
":I:
r-­
,;:
 ,...
a,
0
CN
0
CN
 ii
c(
r-­
,...

C
w
z
z
c(
0
en
U)
Cl)
Cl
111
a.
ll)


                                                                                                                                                     .Page:3 of4
                         Case 1:21-cv-00439-RP Document 1-5 Filed 05/18/21 Page 38 of 38
                                                     CRASH DIAGRAM

           CASE NUMBER: 2004-000S8           N£.AlUST Cl'l'\'; BRUC!Ml.l.lM:DI>Y
       CRASH DATE/TIME: 413/202011:4s,i1PM         COUNTY: Motennan
         OFFICER NAME: M!lflino-t�J




            X= IMPACT




                                                                                   NB IH 35 MM 319
1-
::E
C,
""
M
r:.:
...
,;:
a,
0
CN
0
CN
 ii
...
c(
r-­




C
w
z
z
c(
0
en
 U)
 Cl)
 Cl
 111
a.
ll)

                                                                                                     Page4 of4
